DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 6/27/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite in that each of the above claims depend upon a canceled claim (either claim 1 or claim 10, each canceled in the amendment filed on 6/27/2022), thereby rendering the scope of the claims indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 13, 16-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0101424 to Bright et al (Bright et al) in view of US 5,880,046 to Delvaux et al (Delvaux et al) and US 2005/0116192 A1 to Vincent (Vincent). Bright et al teaches a molten metal pump and attached crucible and launder and spout, in the embodiments of figures 3-13 for example including a tube (41) and volute shaped bowl (42) at the top end of the tube (the bowl being substantially identical to the volute shaped bowl of the instant invention as shown by the drawings) and including an attached bearing ring arrangement (44 in figure 4 as described at paragraph [0025] for example), a shaft (36) within the tube, an impeller (38) rotated by the shaft, an inlet and an outlet. Bright also teaches a motor mount (102) arrangement including a plurality of posts (on motor mount 102 in figure 12 for example) attached to a metal cladding (101)  on a top edge of the elongated tube (41) in figures 3, 4 and 12 for example, and a lifting eye (fig. 13 numeral (207 for example includes an eye structure), which could be engaged by a forklift or hoist if desired and where if desired the pump structure could be positioned or removed from a furnace, thereby showing all aspects of the above claims except the use of a reinforced fiber material (RFM) to comprise portions of the components of Bright et al, the use of woven cloth fiber embedded with RFM to form the elongated tube, bowl or bearing ring of Bright et al or the size of the motor mount (102) of Bight et al. Delvaux et al teaches that at the time the invention was filed it was known to employ a reinforced fiber material comprised of Wollastonite, colloidal silica and a fiber material as molten metal pump parts (see column 1, lines 5-10  and the claims for example)  due to their improved high temperature resistance. Because the molten metal pump of Bright et al would also desire improved high temperature performance, motivation to employ the fiber reinforced material of Delvaux et al as materials for forming components of the pump of Bright et al would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed. With respect to the formation of an elongated tube comprised of layers of woven cloth and RFM, Vincent teaches that at the time the invention was filed it was known in the art to employ layers of woven material (woven fabric, see paragraphs [0018] and [0039] for example) embedded in a slurry of an RFM composition as described by Delvaux et al to form elongated tubes, bearing rings and bowls of improved performance for molten metal applications (see paragraph [0039] for example).  Since the components of Bright et al would also desire such improved performance, motivation to employ woven cloth layers embedded with the slurry RFM of Delvaux et al to form the components of Bright et al would also have been a modification obvious to one of ordinary skill in the art at the time the invention was filed. With respect to the motor mount size, the motor mount of Bright et al operates in substantially the same manner with substantially the same effect as the motor mount of the instant claims. It has been held that where a component of a prior art apparatus operates in substantially the same manner with substantially the same effect, then motivation to alter the size and/or shape of that component would have been a modification obvious to one of ordinary skill in the art. See MPEP 2144.04 IV A and B. In the instant case, motivation to alter the size of the mount of Bright et al to any other equally useful size or shape would have been a modification obvious to one of ordinary skill in the art.


Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bright et al in view of Delvaux et al and Vincent. As applied to claim 13 above, Bright et al in view of Delvaux et al and Vincent show all aspects of the above claims except the specifically recited component dimensions of claims 2, 3 and 9, although the recited dimensions all fall within the broad dimensional constraints recited in Bright et al. However it has been held that motivation to employ any particular value within a broader range of values shown by the prior art would have been a modification obvious to one of ordinary skill in the art, see MPEP 2144.05. In the instant case, motivation to employ any equally useful component size, including those instantly recited, falling within the acceptable range recited by Bright et al would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bright et al in view of Delvaux et al and Vincent further in view of US 6,071,074 to Morando (Morando). As applied to claim 13 above, Bright et al in view of Delvaux et al and Vincent show all aspects of the above claim except the provision of at least 3 legs on the base end of the elongated tube. Morando shows that at the time the invention was filed, it was known in the art to situate a molten metal pump on a vessel bottom supported by at least 3 extensions or legs (see figure 1 for example where the pump is supported just above the bottom with flow though openings (40)). Since such an arrangement would improve pump stability, and pump stability, leading to more efficient operation, would also be desirable in the system of Bright et al in view Delvaux et al and Vincent, motivation to supply at least 3 legs or extensions on the base end of the elongated tube, as shown by Morando, in the system of Bright et al in view of Delvaux et al and Vincent, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.

Response to Arguments
Applicant's arguments filed on 6/27/2022 have been fully considered but they are not persuasive. Applicant’s argument that there is no motivation to employ the materials of Delvaux or Vincent in the construction of the apparatus of Bright is not persuasive at least for the reasons given in the final rejection mailed on 6/25/2021, i.e., all of the components of the applied references are employed in contact with molten metals in substantially the same environments and modifications recited in each of Delvaux or Vincent would reasonably be expected to deliver the same benefits to that of Bright.
Applicants further argument that the claims recite the ability of deliver and remove the p[ump structure to a furnace rapidly s also not persuasive since as stated above, Bright also includes a lifting eye structure, which could be employed in the recited manner, and the manner or method of use of an apparatus alone, cannot be relied up[on to fairly further limit claims to an apparatus itself. See MPEP 2114. Further on this point, no forklift or hoist is actively recited as a part of the claimed structure, only that such devices could be employed with the claimed structure.

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk